Citation Nr: 1340220	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  08-09 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral foot disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel

INTRODUCTION

The appellant is a Veteran who had active service from November 1987 to August 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In January 2010, a Travel Board hearing was held before the undersigned; a transcript of that hearing is associated with the record.  This matter was previously remanded for additional development in April 2010 and in January 2012.  

The appeal previously included the issue of service connection for a bilateral foot disability.  A September 2012 rating decision granted the Veteran service connection for bilateral foot strain, bilateral pes planus, bilateral plantar fasciitis, and bilateral valgus deformity.  That decision was a full grant of the benefit sought with regard to the issue of service connection for a bilateral foot disability, and such matter is no longer on appeal.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


REMAND

The Veteran seeks service connection for a low back disability.  In February 2012 she was afforded a VA examination to determine the etiology of her back disability.  Lumbosacral strain was diagnosed.  The examiner opined that the disability was "not caused by or a result of the veteran's military service."  He cited to the medical history and evidence provided by the Veteran, and the fact that there was no evidence of a lumbar spine condition while the Veteran was in service.  That explanation of rationale is inadequate; it does not account for the Veteran's reports of a back injury (particularly in light of the fact that the Veteran's service treatment records have been determined to be unavailable).  Notably, when service treatment records are lost, VA has a heightened duty to assist the Veteran in the development of a claim.  Consequently, a remand to secure an adequate nexus opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).

Additionally, the Veteran's representative has raised an alternative theory of entitlement, asserting that the Veteran's low back disability is related to the now service-connected bilateral foot disabilities.  The record does not include a medical opinion that addresses this secondary service connection theory of entitlement.  Accordingly, such opinion must also be sought. 

The case is REMANDED for the following:

1.  The RO shoild secure for the record copies of completed updated (i.e., any not already associated with the record) clinical records of all VA treatment the Veteran has received for her back and feet.

2.  The RO should then arrange for an orthopedic examination of the Veteran to determine the likely etiology of her low back disability.  The entire record, to include this remand, must be reviewed by the examiner in connection with the examination.  Based on a review of the record, and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify(by medical diagnoisis) each low back disability found.

(b)  As to each low back disability diagnosed, please opine whether such is at least as likely as not (a 50 percent or better probability) related to the Veteran's service, to include as due to her reported injury therein.  The examiner should comment on any credibility issues raised by the record.
(c)  As to any low back disability diagnosed that is determined to not be directly related to the Veteran's service, is it at least as likely as not (a 50 percent or better probability) that such was either caused or aggravated by (increased in severity due to) her service-connected bilateral foot disability?  

If a low back disability is determined to not be related to the Veteran's service, to include as secondary to the service-connected bilateral foot disabilities, please identify the etiological factor(s) considered more likely.

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature.

3.  The RO should then review the record and readjudicate this claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

